Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment and Arguments
The Supplemental amendment filed on 8/12/2021 in response to the previous Non-Final Office Action (4/2/2021) is acknowledged and has been entered.
Claims 1, 5,  6, 11-12, 14-15, 17-18, 20-21, 27, 29, 38, 54, 58, 60, 63, and 67-68 are pending.
Claims 6, 11-12, 14-15, 17-18, 20-21, 27, 29, 38, 54, 58, 60, 63, and 67-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1 and 5, drawn to an isolated PD-L1-1 polypeptide having at least of 90% sequence identical to SEQ ID NO: 17, are examined on merits.
The following office action contains NEW GROUNDS of rejection-based on the amendment and new sequence listing submitted on 8/24/2021.

Rejections/Objection Withdrawn:

The rejections of Claims 1 and 5 under 35 U.S.C. 112(b) and 35 U.S.C. 102 are withdrawn in view of the amendment to the claims and new sequence listing as well as search result based on .
The arguments are moot in view of withdrawals of the rejection(s).


Rejection Maintained and Response to Arguments:
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without inventive concept/Significantly more as set forth in the rejection and below: 
The claims are directed to an isolated peptide comprising SEQ ID NO: 17 (elected) in table 2, wherein the protein of SEQ ID NO: 17 is human PD-L1-1 isoform having 270 amino acid in length (see specification table 2).  

The specification teaches that the peptide of PD-L1-1 is human PD-L1 isoforms presented in nature [0113-0119].  The specification teaches PD-L1-1 isoform having the protein sequence of SEQ ID NO: 17 encoded by nucleic acids of SEQ ID NO: 16 (table 2).
The sequence of SEQ ID NO: 17 has been identified as precursor of PD-L1 as PD-1 ligand, which sequence has no difference from the naturally existed sequence in the structure (see art rejection below as well).  Therefore, the isolated peptide of SEQ ID NO: 17 is not sufficient to qualify as patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural Products). 

The claimed pharmaceutical composition comprising the PD-L1 protein of SEQ ID NO: 17 does not markedly difference from naturally occurring product because the genetic structure and sequence of the protein has not been altered.



Response to applicant’s argument:
	On page 16, applicant argues that the claimed peptide does not exist in nature and has markedly different properties from a natural product. 
	In response, the claim broadly drawn to any PD-L1-1 peptide including those natural products isolated from nature (see art rejection below).
For more information and analysis, applicant is also directed to the new 2014 Guidance under 35 USC § 101 on the website below (Examples 3 and 7 in particular):
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 at http://www.uspto.gov/patents/law/exam/examguide.jsp



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Drawn to Written Description: variant of SEQ ID NO: 17 

The rejection has been modified based on the claim amendment dated 8/12/2021.
Claims 1 and 5 remain and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in   
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are broadly drawn to an isolated polypeptide having amino acid sequence at least 90% sequence identity across full length to the sequence listed in table 2, SEQ ID NO: 17 (270 aa).  Thus, the claims are including a genus of the polypeptide fragments or variants of SEQ ID NO: 17 with up to 10% sequence variant to thereof.
The specification teaches PD-L1 protein and presence of splicing variants encoding different isoforms with different IgC and IgV domains, signal sequence and/or soluble forms etc., which confer PD-L1’s immunomodulatory function including promoting or inhibiting [0113].  The specification on table 2, teaches PD-L1 protein isoforms (PD-L1-1, -3, -9 and -12). The specification on table 1 also teaches other isoforms of PD-L1. The specification teaches elected PD-L1 of SEQ ID NO: 17 being isoform-1 (PD-L1-1) having 270 amino acids in length (table 2).  The specification teaches general function of PD-L1 in modulating immune system and cancer prognosis predictive medicine ect (section V [0269]+). 
 teach fragment(s) or variant(s) up to 90% sequence identity to SEQ ID NO: 17 in structure as well as correlated functions. The specification does not teach up to 10% amino acid modifications/substitution in the sequence or within functional domain of SEQ ID NO: 17.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common the genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”  The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristic, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613”.

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information as well as representative numbers of broadly claimed variants or fragments of SEQ ID NO: 17. The specification does not provide a specific or detail structural characteristics of the homologous/variants up to 10% amino acid substitutions in the sequence of SEQ ID NO: 17.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of these fragments or variants could perform the same function as SEQ ID NO: 17. Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the applicant was in possession of the claimed genus of fragments or variants having the functions listed in the claims based on the teaching of the protein of SEQ ID NO: 17.
PD-L1 is family proteins including many splicing variants including membrane or soluble forms existed in the nature, which consists of different amino acid with wild range of homologous in sequences.  For example, He et al (Acta Parmacologica Sinica 26:462-468, 2005) disclose a splice variant of human PD-L1 lacking Igv-like domain (entire document) and Grzywnowicz et al (PLoS One 7: e35178, page 1-8, 2012) teach deletion of PD-L2 exon 2 (∆ex2_PD-L1) etc., which remain or lack of the function as full length or wild type of PD-L1.  These references demonstrate the presence of sequence diversity among the species and alternative slicing variants and function diversity.  
 provide sufficient descriptive information in the structural definition of PD-L1 variants and fragments and are not clear on the function as recited in the claims.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of variants or fragment as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the polypeptide having the amino acid sequence of SEQ ID NO: 17, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
Example 9 and 10 in particular.

Response to applicant’s argument:

	Applicant’s argument on page 17 has been considered, but is moot since the rejection is modified based on further amendment of the claim in supplemental amendment.


NEW GROUNDS OF REJECTIONS: based on the claim amendment and new sequence listing submitted to USPTO
Drawn to new matter
Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that the claim 1 as newly amended claims recites “SEQ ID NO: 17”, which originally in the submitted sequence listing to USPTO has 290 amino acids as disclosed in table 2 of the specification. However in the newest sequence listing submitted in 8/24/2021, SEQ ID NO: 17 contains merely 270 amino acids in length which does not exist in the original sequence listing and not disclosed in the specification at the time of filing the application.  Thus, the specification does not provide sufficient support for the amended claims reciting SEQ ID NO: 17 which has 270 amino acids listed in the new sequence listing submitted in 8/24/2021.
If applicant believes that support for the above-mentioned phrases or terms is 
The Federal Circuit has pointed out that under United States law, disclosure in an application that merely renders the later-claimed (by amendment) invention obvious is not sufficient to meet the written description requirement of 35 USC 112, first paragraph. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). See MPEP 2163. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikesell et al (US 20020095024, published Jul 2002) as evidenced by sequence alignment.
Mikesell et al teach B7 related peptide BSL1 (sequence no 2) and variants thereof [0043 and 0103], the BSL1 has the sequence having over 98.6% query match and 93.1% of local similarity to the instant SEQ ID NO: 17 as sequence alignment below. B7-related peptides having sequence identity to B7-H1 (alternative name PD-L1) family protein [0252-258].
QY=SEQ ID NO: 17 
; Sequence 2, Application US/09875338
; Patent No. US20020095024A1
; GENERAL INFORMATION:
;  APPLICANT: MIKESELL, GLEN E.
;  APPLICANT:  CHANG, HAN
;  APPLICANT:  FINGER, JOSHUA N.
;  APPLICANT:  YANG, GUCHEN
;  APPLICANT:  LU, PIN
;  APPLICANT:  ZHOU, XIA-DI

;  TITLE OF INVENTION: B7-RELATED NUCLEIC ACIDS AND POLYPEPTIDES USEFUL FOR
;  TITLE OF INVENTION:  IMMUNOMODULATION
;  CURRENT FILING DATE:  2001-06-06
;  PRIOR APPLICATION NUMBER: 60/272,107
;  PRIOR FILING DATE: 2001-02-28
;  PRIOR APPLICATION NUMBER: 60/209,811
;  PRIOR FILING DATE: 2000-06-06
; SEQ ID NO 2
;   ORGANISM: Homo sapiens
US-09-875-338-2

  Query Match             98.6%;  Score 1386;  DB 3;  Length 290;
  Best Local Similarity   93.1%;  
  Matches  270;  Conservative    0;  Mismatches    0;  Indels   20;  Gaps    1;

Qy          1 MRIFAVFIFMTYWHLLNAFTVTVPKDLYVVEYGSNMTIECKFPVEKQLDLAALIVYWEME 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRIFAVFIFMTYWHLLNAFTVTVPKDLYVVEYGSNMTIECKFPVEKQLDLAALIVYWEME 60

Qy         61 DKNIIQFVHGEEDLKVQHSSYRQRARLLKDQLSLGNAALQITDVKLQDAGVYRCMISYGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DKNIIQFVHGEEDLKVQHSSYRQRARLLKDQLSLGNAALQITDVKLQDAGVYRCMISYGG 120

Qy        121 ADYKRITVKVNAPYNKINQRILVVDPVTSEHELTCQAEGYPKAEVIWTSSDHQVLSGKTT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ADYKRITVKVNAPYNKINQRILVVDPVTSEHELTCQAEGYPKAEVIWTSSDHQVLSGKTT 180

Qy        181 TTNSKREEKLFNVTSTLRINTTTNEIFYCTFRRLDPEENHTAELVIPELPLAHPPNERTH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TTNSKREEKLFNVTSTLRINTTTNEIFYCTFRRLDPEENHTAELVIPELPLAHPPNERTH 240

Qy        241 LVILGAILLCLGVALTFIFRLRK--------------------DTHLEET 270
              |||||||||||||||||||||||                    |||||||
Db        241 LVILGAILLCLGVALTFIFRLRKGRMMDVKKCGIQDTNSKKQSDTHLEET 290


Mikesell et al also teach that protein expressed on the surface tumor cell including melanoma and used for modulating the immune response of cytotoxic T cell for tumor immunity [0086 and 0195].  Mikesell et al teach pharmaceutical composition comprising the B7-related protein mixed with excipients and pharmaceutically acceptable carriers etc. [0162-164].

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642